DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 6, 2021 and July 22, 2021 have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2002/0026853 to Matsufuji et al.
Regarding claim 1, the Matsufuji teaches transmission subassembly for a working vehicle, comprising: an engageable front wheel drive (fig. 7 paragraph 0041), a transmission housing 2, a clutch module (this is interpreted as 38f, 38r) and a hydraulic module, wherein the hydraulic module 57, 71, 72 (the part labeled part 57 in Fig. 5 is interpreted as a hydraulic module since all the valves for controlling the transmission is in this area, see paragraph 0040) is received between the clutch module and the transmission housing.  The hydraulic module is interpreted as being between the clutch module and transmission housing since it is on a sidewall that is part of the clutch module and the transmission housing and is between them.  See Figs. 1-5.
Regarding claim 2, the clutch module and the hydraulic module are located on a front region of the transmission housing. See Figs. 1-5.
Regarding claim 3, the clutch module and the hydraulic module are located on a region of the transmission housing facing the front wheels of the vehicle. See Fig. 1 where the power take off 22 to the front wheels is point to the front.
Regarding claim 4, the hydraulic module comprises a connecting module  57a and a closing plate 57b, the two plates are interpreted as the connecting module and closing plate. See Fig. 5.
Regarding claim 5, the connecting module 57a adjoins the transmission housing. It adjoins the transmission housing because the wall 4 separates the transmission housing and the clutch housing.  See Figs. 1-3.
Regarding claim 6, the closing plate 57b adjoins the clutch module since the plate overlaps part of the clutch module. See Figs. 1-3.
Regarding claims 7 and 8, at least one locating pin is disposed between the connecting module or the closing plate and the at least one locating pin cooperates with corresponding locating openings defined in the connecting module or the closing plate.  The locating pin as broadly recited in the claims is interpreted as pins 58 that go through both parts.  See Fig. 3.
Regarding claim 11, at least one fastening mechanism 58 for coupling the clutch module or the hydraulic module to the transmission housing.  See Fig. 3.
Regarding claim 12, at least one fastening mechanism 58 for coupling the clutch module and the hydraulic module to the transmission housing.  See Fig. 3.
Regarding claim 13, at least one fastening mechanism 58 comprises a screw connection. See Fig. 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,398,853 to Ohtsuki et al. in view of U.S. Publication No. 2002/0026853 to Matsufuji et al.
Regarding claim 17, the Ohtsuki patent teaches a work vehicle, comprising: a chassis (see portion of frame that is a bar above part 240 in Fig. 1); one or more front wheels and rear wheels for supporting the chassis (see outlines of wheels in Fig. 1); a drive 240.  See Fig. 1. 
However, the Ohtsuki patent lacks a teaching of a hydraulic module between a clutch module and a transmission housing.
The Matsufuji teaches transmission subassembly for a working vehicle, comprising: an engageable front wheel drive (fig. 7 paragraph 0041), a transmission housing 2, a clutch module (this is interpreted as 38f, 38r) and a hydraulic module, wherein the hydraulic module 57, 71, 72 (the part labeled part 57 in Fig. 5 is interpreted as a hydraulic module since all the valves for controlling the transmission is in this area, see paragraph 0040) is received between the clutch module and the transmission housing.  The hydraulic module is interpreted as being between the clutch module and transmission housing since it is on a sidewall that is part of the clutch module and the transmission housing and is between them.  See Figs. 1-5.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Ohtsuki patent to have the transmission assembly with the clutch module and hydraulic module of the Matsufuji as it would have been substituting one known prior art element for another, namely, the transmission assembly with the clutch and hydraulic module, to provide the predictable result of a compact structure for the hydraulic control, clutch and the transmission together.
Regarding claim 18, the hydraulic module comprises a connecting module 57a and a closing plate 57b, the two plates are interpreted as the connecting module and closing plate. See Fig. 5. The connecting module 57a adjoins the transmission housing. It adjoins the transmission housing because the wall 4 separates the transmission housing and the clutch housing.  The closing plate 57b adjoins the clutch module since the plate overlaps part of the clutch module. See Figs. 1-3.
Regarding claim 19, at least one locating pin is disposed between the connecting module or the closing plate and the at least one locating pin cooperates with corresponding locating openings defined in the connecting module or the closing plate.  The locating pin as broadly recited in the claims is interpreted as pins 58 that go through both parts.  See Fig. 3.
Allowable Subject Matter
Claims 9, 10, 14-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Korean Patent No. KR20170027992 to Kim teaches a transmission with a clutch.
European Patent No. WO2016185796 to Yoshioka teaches a transmission housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN HOLMES/Primary Examiner, Art Unit 3655